Case 1:16-cr-00082-VEC Document 204 Filed 10/29/18 Page 1 of 4

 

— UNITED STATES DISTRICT couRT! 90/8 Gs:
SOUTHERN DISTRICT OF NEW, YORK,

UNITED STATES OF AMERICA, )
Plaintiff, )
Case No. 1:16-cr-00082
vs. )
STEPHEN SMITH, »
Defendant. )

MOTION FOR DISCLOSURE OF GRAND JURY TRANSCRIPTS

NOW COMES, the Défendant, Stephen Smith, acting in Proper Person, and
respectfully moves this Court to Issue an Order to Disclose Grand Jury Transcripts,

pursuant to Rule 6 of the Rules of 28 USC §2255.

In support hereof, Defendant states as follows:

STATEMENT. OF FACTS
On February 4, 2016, Defendant was allegedly indicted by a federal grand
jury sitting in the Southern District of New York, and charged with multiple
érimes, Conspiracy to Commit Hobbs Act Robbery (Count 1), Hobbs Act Robbery
(Count..2), Hobbs Act Robbery (Count 3), Hobbs Act Robbery (Count 4), and.

Firearms Use, Carrying,.and Possession (Count 5).
On September 16, 2016, Defendant entered a guilty plea to counts 1&5

of said indictment, and on January 23, 2017, Defendant was sentenced to 24 months

on count 1 and 120 months on count 5, to run consecutive to each other, followed

by a 3 year term of Supervised Release: on each count.

 

 

 
Case 1:16-cr-00082-VEC Document 204 Filed 10/29/18 Page 2 of 4

ARGUMENT

re rere:

Pursuant to Rule 6(e) of the Federal Rules of Criminal Procedure,
if material sought is needed to prevent possible injustice in another judicial
proceeding; the need for disclosure is greater than the need for continued
secrecy; and the request is structure to cover only the material needed, - the
Court should order said disclosure. See Douglas 011:Co. of California v. Petrol

Stops Northwest, 441 U.S. 211, 222, 60 L. Fd. 2d 156, 99 S. Ct. 1667 (1979).

Defendant acknowledges that grand jury proceedings enjoy an presumption of
regularity. See Frisbie v. United States, 157 U.S. 160, 163 - 165, 15S. Ct.
586, 39 L. Ed. 657 (1895). However, the failure to the grand jury foreperson to

sign an indictment is sufficient to rebut the presumption of regularity.

In the instant case, the grand jury foreperson has failed to sign the

Nefendant's indictment. Thus, the presumption of regularity has been rebutted.

Further, Defendant asserts that, looking. at the docket sheet, there is
no indication that the grand jury ever convened, as the docket lacks a minute

entry for the grand jury.

Under the Fifth Amendment to the United States Constitution, Defendant. has
a right to grand jurv indictment. But, here, based on the record, other than an
entry on the docket that say "Indictment Filed," there is no way of determining
whether Defendant. was ever actually indicted. In addition, while a stamp on
the purported indictment indicates it was filed on February 4, 2016, Court records

show it was.filed on February 11, 2016.

 

 
Case 1:16-cr-00082-VEC Document 204 Filed 10/29/18 Page 3 of 4

Defendant is preparing the file a motion pursuant to Z8 USC §2255. challenging
the legality of his detention. Under §2255 Defendant is required to raise such
claim against the indictment otherwise it will be procedurally defaulted, and

Defendant will be precluded from raising it later.

Based upon the foregoing, Defendant “believes that he is currently: convicted

and sentenced under a fraudulent indictment.

CONCLUSION
Wherefore, after considering the foregoing, Defendant prays that this
Court grant his Motion for Disclosure of Grand Jury Transcripts, only those
portions constituting the Instructions, Concurrence form of Jurrors, compostions
ndn-informant witness testimony, and grand jury questions of said witnesses, along

with any other relief this Honorable Court deems just and proper.

Respectfully Submitted,

 

Stephen Smith
Rez No.
BCI Allenwood Med
P.O. Box 2000
White Deer, PA 17887

 

 
 

 

 

 

4n¢ 204 Filed 10/29/18 Pagel4 of 4

0082-VEC, .fiqeér

Case -

 
